Citation Nr: 1828033	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee strain.  

2.  Entitlement to an initial rating in excess of 10 percent for a right knee strain.  

3.  Entitlement to a compensable initial rating for a right foot strain.  

4.  Entitlement to a compensable initial rating for shin splints of the left leg.  

5.  Entitlement to a compensable initial rating for shin splints of the right leg.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2000 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, PA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased ratings

The Veteran seeks increased ratings for her service-connected bilateral knee strains and shin splints, and her strain of the right foot.  Remand of these issues is required to afford the Veteran new VA examinations to assess the functional impairment resulting from these disabilities.  Specifically, the prior April 2015 examinations are insufficient for determining the proper disability rating for the Veteran's lower extremity disabilities based on the recent holding of the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand of these issues is warranted so that new examinations may be conducted and appropriate findings obtained.  

Regarding the Veteran's bilateral shin splints, the Board notes that, according to the April 2015 VA orthopedic examination report, her shin splints result in limitation of motion of the knee.  Thus, remand of these issues is necessary to determine functional impairment based on limitation of motion.  

While on remand, updated treatment records should also be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ should undertake appropriate efforts to obtain any outstanding, relevant VA and private treatment records, to include records from Dr. Schapira noted in the March 2015 statement. Any records obtained should be associated with the Veteran's claims file.

2. Schedule the Veteran for a VA orthopedic examination of the right foot and bilateral shins.  The examiner must describe in detail the current status of the service-connected right foot and bilateral shin disabilities and all related manifestations.  The examiner must test and record range of motion for each lower extremity at the knee and foot in active motion, passive motion, weight bearing, and nonweight bearing.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's right foot and bilateral shin disabilities must be noted for the record.  

2.  Schedule the Veteran for a VA orthopedic examination of the bilateral knees.  The examiner must describe in detail the current status of the service-connected bilateral knee disabilities and all related manifestations.  The examiner must test and record range of motion for each knee in active motion, passive motion, weight bearing, and nonweight bearing.  The examiner must also determine if any additional limitation of motion results from such factors as pain, pain on use, flare-ups, fatigability, weakness, incoordination, repetitive motion, or similar factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, any other musculoskeletal or other type of impairment resulting from the Veteran's bilateral knee disabilities must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

